Citation Nr: 1341158	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and N.B.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986, and from January 1987 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Portland, Oregon.

The Veteran testified at a hearing before the undersigned in September 2012.  

The issue of entitlement to service connection for a bilateral knee disability (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability because the evidence did not show that he had a current knee disability related to an in-service injury or disease.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the February 2005 rating decision, in particular VA outpatient treatment records showing a current diagnosis of bilateral patellofemoral syndrome, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the February 2005 rating decision is new and material and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

The claim of entitlement to service connection for a bilateral knee disability is reopened. 


REMAND

The Veteran essentially contends that his current bilateral knee disability is the result of an in-service motor vehicle accident.  See, e.g., Board Hearing Transcript (Tr.) at 3-4.  Alternatively, he contends that his bilateral knee disability is secondary (caused or aggravated by) his service-connected bilateral pes planus.  Id. at 16.  Before the Board can decide the appeal on the merits, however, additional development is required.

I.  VA Examination

The Veteran has been diagnosed with bilateral patellofemoral pain syndrome and there is evidence of complaints of knee pain in service.  Thus, the first two elements of service connection have been established.  At issue is the third element - namely, a link, established by medical evidence, between the Veteran's current bilateral knee disability and either service or his service-connected pes planus.  Since the Board is precluded from making an independent medical determination and the record does not contain an adequate medical opinion as to the question of nexus, a VA medical examination and opinion is necessary. 

II.  Treatment Records

The record reflects that the Veteran receives ongoing treatment at the Portland VA Medical Center (VAMC).  Currently, the electronic folder in Virtual VA includes VA treatment records dated to October 2013.  On remand, all updated pertinent VA treatment records should be obtained.

In addition, an attempt should be made to obtain all adequately identified private treatment records.  During the Board Hearing, the Veteran testified that he received post-service treatment in Albuquerque, New Mexico, with a physician on Candelaria Rd.  Board Hearing Tr. at 29.  A review of the claims file indicates that he submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for Dr. T.V. on Candelaria Rd. in September 2006 and the RO requested these records later that month; no response was received.  In November 2006, the RO requested that the Veteran complete another VA Form 21-4142, but he did not respond and no further action were taken.  The Veteran also testified that he more recently received treatment from Dr. D.F. at the Oregon Health and Science University (OHSU) and at the Evergreen Prosthetics and Orthotics, LLC, in Hillsboro, Oregon.  See Board Hearing Tr. at 26; and a September 2012 letter.  Such records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records pertaining to his treatment for bilateral knee and foot disabilities with Dr. T.V., Dr. D.F., and Evergreen Prosthetics and Orthotics, LLC, in Hillsboro, Oregon.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA treatment records from the Portland VAMC from October 2013 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items 1 and 2 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral knee disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current knee disabilities.  

With respect to each knee disability diagnosed, the examiner should offer an opinion as to the following:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that the knee disability was incurred in, aggravated by, or otherwise caused by active duty or any incident therein.  In rendering this opinion, the examiner's attention is directed to the Veteran's in-service treatment for knee pain and his in-service diagnosis of bilateral patellar femoral syndrome.  


b.)  Notwithstanding the answer to (a) above, is it at 
least as likely as not (50 percent or greater probability) that any knee disability is caused or aggravated beyond its natural progression by his service-connected pes planus?  A response to both aspects of the secondary service connection claim must be provided (i.e., causation and aggravation). 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


